Title: Thomas Jefferson’s Instructions for Poplar Forest Management, December 1811
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
		  
		  
		  
		  1811. Dec.
          
		  
		   
		    
		  
		  
		  
		   
		  
		  
		   
		  
		  
		  
		  
		  The crop of the Tomahawk plantation for 1812.
          
            
              
		  Corn, oats & peas.
              the Shop field, the best parts of it
              64.
              acres
            
            
              
              the Eastern parts of McDaniel’s field
              36.
              acres
            
            
              
              
              100.

            
          
          of the above, put about three fourths into corn, of the best parts, the rest in oats & peas.
          
		  there will still remain about 16. as of the Shop field for Burnet.
          Wheat & oats. the Ridge field 130. as Early’s 54. Upper Tomahawk 25. in all 209. acres
          tobacco. half of the 2. year old ground 15. as the ground on the road cleared & not tended last year 10. acres about 2. now cut down, & perhaps some parts of the meadow ground. as this is more than can be tended, perhaps the 10. as on the road, or part of them may go into corn.
               
          
          In general I would wish 4. as of meadow ground to be prepared, to be tended one year in tobo and 8. or 10. as of high ground to be tended 2. years in tobo which will give from 20. to 24. as of tobo every year. the high land for this year 1812. is to be cleared on the South side of Tomahawk creek, between the upper & lower fields. 
		  
		  
		  
		  
		  
		  
		  
		  but as to the Meadow ground, I wish as much as possible to be prepared, of that which is easiest to prepare, & to be tended in tobo pumpkins, peas or whatever will best suit it, & clean it, to be sown in timothy in the Fall. the parts already clean should be sown this spring.
          
		  All the ground which is in wheat, or which will be in oats, & turned out to rest, is to be sown in clover in February, and Burnet, if I can get seed, is to be sown in the old South hill side of the Shop field. 
		  
          
		   
		  
		  An acre of the best ground for hemp, is to be selected, & sown in hemp & to be kept for a permanent hemp patch
          The laborers for the Tomahawk plantation are to be the following.
          
		  
		  
		  
		  
		  
		  
		  
		  Men. Dick, Jesse, Gawen, Phill Hubard, Hercules, Manuel, Evans.
          
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  Women. Betty, Dinah, Cate’s Hanah, Gawen’s Sal, Aggy, Lucinda, Dinah’s Hanah, Amy, Milly.
          
		  
		  Nace, the former headman, and the best we have ever known, is to be entirely kept from labour until he recovers, which will probably be very long. he may do any thing which he can do sitting in
			 a warm 
                  room, such as shoemaking and making baskets. he
			 can shell corn in the corn house when it is quite warm, or in his own house at any time.
          Will & Hal, when they have no work in the shop, are to get their coal wood, or assist in the crop. they will make up for the loss of Hanah’s work, who cooks & washes for me when I am here. the
			 smiths should make the plantation nails of the old bits of iron.
          Edy is not named among the field workers, because either she or Aggy, whichever shall be thought most capable, is to be employed in weaving, and will be wanting to clean the house and assist here a part of the day when I am here. until a loom can be got
			 ready both may be in the ground.
          
                  Bess makes the butter during the season, to be sent to Monticello in the winter. when not engaged in the dairy, she can spin coarse on the big wheel.
		  Abby has been a good spinner. they may each
			 of them take one 
                  or two of the young spinners, to spin with them in their own house, & under their care. in that way one wheel will serve for two persons. the spinners are to be Maria (Nanny’s) 
                  Sally (Hanah’s) 
                  Lucy (Dinah’s) and Nisy (Maria’s). this last may spin at her grandmother Cate’s & under her care; and so may Maria who is her niece, & whose mother will be there. they had better spin on the small wheel.
          2. cotton wheels will suffice for Abby & Bess and the 2. girls with them, & a flax wheel apiece for each of the other two girls. hemp should be immediately prepared to set them at work, & a supply be kept up; and as there will be no wool to spin 
                     spare till May, mrs Goodman may employ the wool spinners for herself till then, if she chuses.
			 whatever
			 terms have been settled between mrs Bacon & mrs Randolph, shall be the same with her.
			 (I
			 do not know what they are) and as a compensation for teaching Aggy or Edy to weave, I propose to give her the usual price for all the weaving she may do for me, the first year, considering it as her apprenticeship: and that afterwards she shall have the same
			 proportion of her time as she is to have of the spinners.
          Several of the negro women complain that their houses want repair badly. this should be attended to every winter. for the present winter, repair, of preference those of the women who have no husbands to do it for them. the removal of so many negroes from this to the other place will require a good deal of work there to lodge them comfortably. this should be done at once, by the gangs of both places joined.
          
          10. bushels of clover seed to be got early from Cofe, for the 2. plantations. fresh seed.
          The ground laid off for my garden is to be inclosed with a picquet fence, 7. feet high, & so close that a hare cannot get into it. it is 80. yards square, & will take, I suppose about 2400. rails 8.f. long, besides the running rails & stakes. the sheep to be folded in it every night.
          As soon as a boat load of tobo is ready, it must be sent down to Gibson & Jefferson in Richmond, & an order given the boatmen on them for the price of the carriage. good enquiry should be made before hand for responsible faithful boatmen. mr Griffin knows them well; mr Robinson also will advise.
          If a physician should at any time be wanting for the negroes, let our neighbor Dr Steptoe be called in. In pleurisies, or other highly inflammatory fevers, intermitting fevers, dysenteries, & Venereal cases, the doctors can give certain relief; and the sooner called to them
			 the easier & more certain the cure. but in most other cases they oftener do harm than good. a dose of salts as soon as they are taken are 
                  is salutary in almost all cases, & hurtful in none. I have generally found this, with a lighter diet and kind attention restore them soonest. the lancet should never be used without the
			 advice of a physician, but in sudden accidents. 
                  a
			 supply of sugar, molasses and salts should be got from mr Robinson & kept in the house for the sick. there are 2. or 3. cases of ruptures among the children at the two plantations, to which the Doctor should be immediately called, & great attention paid to them, as if not cured now, they will be lost for ever.
          The work horses are to be equally divided between the 2. places, and one more apeice to be purchased if good ones can be got on good terms and on credit till the sale of our tobo say April or May. a pair of well broke oxen, not above middle age is to be set apart for Monticello; & the rest equally divided. the cattle, sheep,
		  & hogs to be
			 equally divided as to numbers, ages, sexes Etc but when the cows begin to give milk in the spring of the year, reserving at Bear creek enough for the overseer & negroes, the surplus milch cows must come to Tomahawk for the butter season, to make a supply for Monticello. the carts & tools equally divided.
          Of the 28. hogs at Bear creek, the 39 in the pen at Tomahawk & 8. more expected at the same place, in all 75. 30 of the fattest must be sent to Monticello, 2
			 be given to the 2. hogkeepers Jame Hubd & Hal, 28. be
			 kept for the negroes & harvest, & 15 to furnish the allowance  to the 2 overseers, & what remains of the 15 after furnishing them, to be kept for my use while
			 here.
          the offal of the 28 hogs for the negroes and of those for myself will serve them, it is expected 6. weeks or 2. months before entering on the distribution of meat to them regularly.
        